DETAILED ACTION
This Office action for U.S. Patent Application No. 17/104,651 is responsive to the Request for Continued Examination1 of 9 August 2022, in reply to the Final Rejection of 25 May 2022.
Claims 1, 3, 4, and 7–9 are pending.
In the Final Rejection of 25 May 2022, claims 1, 3, 4, and 7–9 were rejected under 35 U.S.C. § 103 as obvious over International Publication WO 2013/088656 A1 (“Oami ‘656”) in view of U.S. Patent Application Publication No. 2015/0102998 A1 (“Oami ‘998”).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant's submission filed on 9 August 2022 has been entered.

Response to Arguments
Applicant's arguments filed with respect to claim 1 have been fully considered but they are not persuasive.  Claim 1 is amended to recite “determining, according to the type, a region where the object overlaps the image in the image data”, followed by subsequently “selectively reducing luminance of the image in a range corresponding to the region based on the specific type of object”.  Applicant asserts that Oami ‘656 performs these two steps in the reverse order to the claimed method, and that Oami ‘998 does not disclose these two steps in this order.
With respect to the argument that Oami ‘656 performs the claimed steps in a different order from the claimed method, it is first noted that changing the order of prior art steps of a prior art method, absent any proof of new and unexpected results, is not sufficient to establish patentability.  In re Burhans, 154 F.2d 690, 692 (C.C.P.A. 1946).  Additionally, as will be shown below, it is not relevant if Oami ‘656 fails to teach the claimed sequence of steps in view of the plain teachings of Oami ‘998.  Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 U.S.P.Q. 871 (C.C.P.A. 1981); In re Merck & Co., 800 F.2d 1091, 231 U.S.P.Q. 375 (Fed. Cir. 1986).
With respect to the allegation that Oami ‘998 does not disclose the claimed sequence of steps, Applicant’s remarks consist of a brief, high-level overview of the “Technical Problem” section of ‘Oami 998, followed by an unproven conclusion that “Oami ‘998 does not subsequent to determining, according to the type, a region where the object overlaps the image in the image data, selectively reducing luminance of the image in a range corresponding to the region based on the specified type of object” (emphasis in original).  This naked conclusory statement is grossly ignorant of, or grossly misrepresentative of, the teachings of Oami ‘998 as a whole.  M.P.E.P. § 2141.02(VI).  Either way, it is gross.  Oami ‘998 shows in Figure 1, reproduced on the cover page, antiglare processing means 105 occurring subsequent to, and even using the result of, head detection means 104.  Oami ‘998 describes the head detection means 104 as using pattern recognition to detect a head and “a head region from an image” (¶ 0026), and then “inputs information indicating the detected head region . . . to the . . . anti-glare processing means 105” (¶ 0027).  The anti-glare processing means 105 then, as shown explicitly in Figure 1 and logically based on the use of the result of the head detection means 104 as input, “performs a process of reducing glare for each pixel of a slide image corresponding to the head region” (¶ 0032).  Applicant presents no interaction with these relevant portions of Oami ‘998, such as attempting to distinguish head detection means 104 from the claimed “determining, according to the type, a region where the object overlaps the image in the image data”, or attempting to distinguish anti-glare processing means 105 that reduces glare for a head region of a slide image based on the previous determination of a head region from the claimed “selectively reducing luminance of the image in a range corresponding to the [previously determined according to type] region based on the specified type of object”.  As such, Applicant’s unsupported presentation of a statement appearing false on its face that “Oami ‘998 does not” perform the claimed amended method at least fails to meet the requirement of 37 C.F.R. § 1.111(c) to “show how the amendments avoid” cited prior art references.  Applicant and Applicant’s representative J. Parks Workman are reminded of the implications of filing signed correspondence in proceedings before the Office.  M.P.E.P. § 410.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 7–9 are rejected under 35 U.S.C. § 103 as being unpatentable over International Publication WO 2013/088656 A1 (“Oami ‘656”) in view of U.S. Patent Application Publication No. 2015/0102998 A1 (“Oami ‘998”).
Oami ‘656, directed to an object detection system for a projector, teaches with respect to claim 1:
A control method for a projector, comprising:
projecting an image onto a projection surface (1, “a projection image that is an image projected from a projection image”);
acquiring image data from an image sensor having a visual field including the image (id., photographing a detection target object);
specifying, based on the image data, a type of an object included in the visual field (5, differentiating between face and stick) and outside the image (2, Figs. 1, 3; “camera image 11 includes the slide image 12 and the slide outer peripheral region 13”); . . .
determining, according to the type, a region where the object overlaps the image in the image data (2, Fig. 1; determining that detected object lies partially over projected image); and
selectively reducing luminance of the image in a range corresponding to the region (2–3, Fig. 3; correcting luminance value of projected image; 1, purpose of invention is to prevent dazzling a presenter).
The present invention differs from Oami ‘656 in that the present invention specifies tracking the object, and selectively reducing the luminance of the image after determining the region where the object overlaps the image.  Oami ‘656 does not teach tracking, and detects objects after correcting brightness.  However, Oami ‘998, directed to an anti-glare system for a projector, teaches with respect to claim 1:
tracking the object (Figs. 1–4, specifically detect and perform anti-glare processing if a moving head is detected in front of the projector); . . . and
subsequent to (Fig. 1, anti-glare processing 105 after and using result of head detection means 104) determining, according to the type, a region where the object overlaps the image in the image data (Fig. 1, ¶¶ 0025–27; head detection means 104 detects a head region from an image), selectively reducing luminance of the image in a range corresponding to the region based on the specified type of object (Fig. 1, ¶ 0032; anti-glare processing means reduces pixels corresponding to a head region).
 It would have been obvious to one of ordinary skill in the art at the time of effective filing to improve the Oami ‘656 projector to track moving objects, such as a head, in the projector range to determine the pixel areas to be dimmed, as taught by the newer Oami ‘998 projector, in order to prevent a presenter from being dazzled if he moves about a room in front of the projector.  Oami ‘998 ¶¶ 0007–10.

Regarding claim 3, Oami ‘656 teaches the control method for the projector according to claim 1, wherein the type of the object is specified using a learned model generated by machine learning (5, object detection means 103 “learn[s] various appearances” of an object).

Claim 4 recites that “the learned model is updated by information acquired from outside via a network”.  Oami ‘656 recites using “a larger number of images including the specific object to be detected and images showing other objects” in the detector learning process.  Oami 5.  Oami does not specify the origin of these images.  However, the examiner takes Official Notice that it is well-known and common to receive and download images over a network.  A ready example showing that downloading images over a network is known to exist is the general availability of patent drawings available in Private and Public PAIR.

Regarding claim 7, Oami ‘656 in combination with Oami ‘998 teaches a projector comprising:
a projection device configured to project an image onto a projection surface (Oami ‘656 6, projector);
an image sensor having a visual field including the image (id., camera);
one or more processors (2, implementation in computer) programed to specify, based on image data acquired from the image sensor, a type of an object included in the visual field (6, object detection means 103) and outside the image (2, Fig. 1; determining that detected object lies partially over projected image);
determine, according to the type, a region where the object overlaps the image in the image data (6, boundary detecting means 81); and
control the projection device to selectively reduce luminance of the image in a range corresponding to the region (id., luminance correcting means 82; 1, purpose of invention is to prevent dazzling a presenter).
The present invention differs from Oami ‘656 in that the present invention specifies tracking the object, and selectively reducing the luminance of the image after determining the region where the object overlaps the image.  Oami ‘656 does not teach tracking, and detects objects after correcting brightness.  However, Oami ‘998, directed to an anti-glare system for a projector, teaches with respect to claim 1:
track the object (Figs. 1–4, specifically detect and perform anti-glare processing if a moving head is detected in front of the projector); . . . and
control the projection device, subsequent to (Fig. 1, anti-glare processing 105 after and using result of head detection means 104) determining, according to the type, a region where the object overlaps the image in the image data (Fig. 1, ¶¶ 0025–27; head detection means 104 detects a head region from an image), to selectively reduce luminance of the image in a range corresponding to the region based on the specified type of object (Fig. 1, ¶ 0032; anti-glare processing means reduces pixels corresponding to a head region).
 It would have been obvious to one of ordinary skill in the art at the time of effective filing to improve the Oami ‘656 projector to track moving objects, such as a head, in the projector range to determine the pixel areas to be dimmed, as taught by the newer Oami ‘998 projector, in order to prevent a presenter from being dazzled if he moves about a room in front of the projector.  Oami ‘998 ¶¶ 0007–10.

Regarding claim 8, Oami ‘656 teaches the projector according to claim 7, whein the one or more processors are further programed to specify the type of object using a learned model generated by machine learning (5, object detection means 103 “learn[s] various appearances” of an object).

Claim 9 recites updating “the learned model by information acquired from outside via a network”.  Oami ‘656 recites using “a larger number of images including the specific object to be detected and images showing other objects” in the detector learning process.  Oami ‘656 5.  Oami ‘656 does not specify the origin of these images.  However, the examiner takes Official Notice that it is well-known and common to receive and download images over a network.  A ready example showing that downloading images over a network is known to exist is the general availability of patent drawings available in Private and Public PAIR.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Office classified this RCE, referred to as an “AMENDMENT AND REQUEST FOR CONTINUED EXAMINATION” on the cover letter, as an amendment after final in initial processing, hence the Advisory Action of 31 August 2022.  Applicant is advised to label correspondence accurately and unambiguously.